DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/03/2021 has been entered. Claims 1-14 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “wherein the first transducer array comprises a first ultrasound transducer 25element and a second transducer element arranged sequentially along the first direction, a first boundary line between the first ultrasound transducer element and the second transducer element extends in a second direction, the second transducer array comprises a third ultrasound transducer element, a fourth transducer and a fifth transducer element arranged sequentially 30along the first direction, a second boundary line between the third 2Appl. No. 16/812,352 Reply to Office action of September 03, 2021 ultrasound transducer element and the fourth transducer element extends in the second direction, a third boundary line between the fourth ultrasound transducer element and the fifth transducer element extends in the second direction, wherein the first boundary line in the second direction is between 5the second boundary line in the second direction and the third boundary line in the second direction.”. it is unclear how the first boundary line is between the second and the third boundary lines. If the first boundary line is between the first and second elements of the first array and the second boundary line is between the third and fourth elements and the third boundary line is between the fourth and the fifth element. Therefore, the first boundary line would be before the second and third boundary lines instead of in between. The examiner interoperated the limitation as a misalignment of the elements.
Claims 2 and 10 recite the limitation “wherein the fourth ultrasound transducer element of the second transducer array is closest to the first ultrasound transducer element and the second ultrasound transducer element of 20the first transducer array.” it is unclear how the forth element of the second transducer array is the closest to the first and second transducer elements of the first array. The 4th element is closest to the 1st and 2nd element compared to what? Closer than the 3rd and 5th transducer elements? And if the first array and second array run parallel in the first direction with the boundaries as described wouldn’t the 3rd and 5th elements be equally close?



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US Pub No. 20180206826) in the view of Stokes (WO2018222556).
Regarding claim 1, Thornton teaches An ultrasound image system, comprising: an ultrasound probe, comprising (figure 1, element 102, para. 0060):
 a substrate (para. 0055; substrate material); 
a first transducer array, fixed disposed on the substrate and configured to receive a first ultrasound signal (figure 4, element 401, paragraph 0085; first receive-only transducer array wherein the first transducer array 10comprises a plurality of ultrasound transducer elements arranged along a first direction and all of adjacent ultrasound transducer elements among the plurality of ultrasound transducer elements of the first transducer array are arranged close to each other (figure 4, elements 402-432, paragraph 0085)  ; and a second transducer array, fixed disposed on the substrate, adjacent to the first transducer array and configured to receive a second ultrasound signal (figure 4, element 451, para. 0085; second transmit-receive transducer array that is capable of receiving ultrasound signals), wherein the second transducer array comprises a plurality of ultrasound transducer elements arranged along the first direction and all of adjacent ultrasound transducer elements among the plurality of ultrasound transducer elements of the 20second transducer array are arranged close to each other; (figure 4, elements 452-482 para. 00850; “linear transmit-receive array 451 with individual array elements 452, 454, 456, etc.”) 
and a processing circuit, coupled to the first transducer array and the second transducer array, and configured to generate an ultrasound image signal according to the first ultrasound signal and the second ultrasound signal (figure 1, element 122, para. 0068). Wherein the first transducer array comprises a first ultrasound transducer 25element and a second transducer element arranged sequentially along the first direction (figure 4, elements 402 and 404, paragraph 0085), the second transducer array comprises a third ultrasound transducer element, a fourth transducer and a fifth transducer element arranged sequentially 30along the first direction (fig. 4, elements 456-460, paragraph 0085)
However, Thornton fails to explicitly teach a first boundary line between the first ultrasound transducer element and the second transducer element extends in a second direction, the second transducer array comprises a third ultrasound transducer element, a fourth transducer and a fifth transducer element arranged sequentially 30along the first direction, a second boundary line between the third 2Appl. No. 16/812,352 Reply to Office action of September 03, 2021 ultrasound transducer element and the fourth transducer element extends in the second direction, a third boundary line between the fourth ultrasound transducer element and the fifth transducer element extends in the second direction, wherein the first boundary line in the second direction is between 5the second boundary line in the second direction and the third boundary line in the second direction.
Stokes, in the same field of endeavor, teaches a first boundary line between the first ultrasound transducer element and the second transducer element extends in a second direction (see annotated Fig. 5c below), a second boundary line between the third 2Appl. No. 16/812,352Reply to Office action of September 03, 2021ultrasound transducer element and the fourth transducer element extends in the second direction (see annotated Fig. 5c below), a third boundary line between the fourth ultrasound transducer element and the fifth transducer element extends in the second direction (see annotated Fig. 5c bellow), wherein the first boundary line in the second direction is between 5the second boundary line in the second direction and the third boundary line in the second direction (see annotated Fig. 5c below, the misalignment of the arrays is shown).

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton to incorporate the teachings of Stokes to provide first, second, and third boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).

Regarding claim 2, Thornton teaches The ultrasound image system of claim 1, however fails to explicitly teach wherein the first boundary line of the first transducer array extending along the second direction different from the first direction is not aligned with the second boundary line of the second transducer array extending along the second direction, and the first 15boundary line of the first transducer array extending along the second direction is not aligned with the third boundary line of the second transducer array extending along the second direction, wherein the fourth ultrasound transducer element of the second transducer array is closest to the first ultrasound transducer element and the second ultrasound transducer element of 20the first transducer array.
Stokes, in the same field of endeavor, teaches wherein the first boundary line of the first transducer array extending along the second direction different from the first direction is not aligned with the second boundary line of the second transducer array extending along the second direction (see annotated Fig. 5c below), a second boundary line between the third 2Appl. No. 16/812,352Reply to Office action of September 03, 2021ultrasound transducer element and the fourth transducer element extends in the second direction (see annotated Fig. 5c below), and the first 15boundary line of the first transducer array extending along the second direction is not aligned with the third boundary line of the second transducer array extending along the second direction (see annotated Fig. 5c bellow), wherein the fourth ultrasound transducer element of the second transducer array is closest to the first ultrasound transducer element and the second ultrasound transducer element of 20the first transducer array.
the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale



Regarding claim 3, Thornton teaches The ultrasound image system of claim 2, however fails to explicitly teach wherein a distance between the first boundary linePage 13 of 18the fo of the first ultrasound transducer element of the first transducer array and the second boundary linePage 13 of 18the fo of the second ultrasound transducer element of the second transducer array is associated with a length of the first ultrasound transducer element of the first transducer array in the first direction.
Stokes, in the same field of endeavor, teaches wherein a distance between the first boundary linePage 13 of 18the fo of the first ultrasound transducer element of the first transducer array and the second boundary linePage 13 of 18the fo of the second ultrasound transducer element of the second transducer array is associated with a length of the first ultrasound transducer element of the first transducer array in the first direction.
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton to incorporate the teachings of Stokes to provide first and second boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).

Regarding claim 7, Thornton teaches The ultrasound image system of claim 1, wherein the first transducer array and the second transducer array are disposed on a curved surface of the substrate (para. 0063; “each of the transmit-receive transducer array 106 and receive-only transducer array 108 may be formed across a flat surface, a convex surface, or a concave surface. Arrays formed on curved surfaces may be curved in one dimension, or curved in two dimensions.”).

Regarding claim 8, Thornton teaches the ultrasound image system of claim 1, further comprising: a transmitting transducer array, configured to emit ultrasound signals (figure 1, element 106, para. 0060; transmit receive array).

Regarding claim 9, Thornton teaches An ultrasound probe, comprising: a substrate (para. 0055; substrate material); 
a first transducer array, fixed disposed on the substrate and configured to receive a first ultrasound signal (figure 4, element 401, paragraph 0085; first receive-only transducer array that is capable of receiving a second signal), wherein the first transducer array 10comprises a plurality of ultrasound transducer elements arranged along a first direction and all of adjacent ultrasound transducer elements among the plurality of ultrasound transducer elements of the first transducer array are arranged close to each other (figure 4, elements 402-432, paragraph 0085)  ; and a second transducer array, fixed disposed on the substrate, adjacent to the first transducer array and configured to receive a second ultrasound signal (figure 4, element 451, all of adjacent ultrasound transducer elements among the plurality of ultrasound transducer elements of the 20second transducer array are arranged close to each other; (figure 4, elements 452-482 para. 00850; “linear transmit-receive array 451 with individual array elements 452, 454, 456, etc.”) 
Wherein the first transducer array comprises a first ultrasound transducer 25element and a second transducer element arranged sequentially along the first direction (figure 4, elements 402 and 404, paragraph 0085), the second transducer array comprises a third ultrasound transducer element, a fourth transducer and a fifth transducer element arranged sequentially 30along the first direction (fig. 4, elements 456-460, paragraph 0085)
However, Thornton fails to explicitly teach a first boundary line between the first ultrasound transducer element and the second transducer element extends in a second direction, the second transducer array comprises a third ultrasound transducer element, a fourth transducer and a fifth transducer element arranged sequentially 30along the first direction, a second boundary line between the third 2Appl. No. 16/812,352 Reply to Office action of September 03, 2021 ultrasound transducer element and the fourth transducer element extends in the second direction, a third boundary line between the fourth ultrasound transducer element and the fifth transducer element extends in the second direction, wherein the first boundary line in the second direction is between 5the second boundary line in the second direction and the third boundary line in the second direction.
Stokes, in the same field of endeavor, teaches a first boundary line between the first ultrasound transducer element and the second transducer element extends in a second direction (see annotated Fig. 5c below), a second boundary line between the third 2Appl. No. 16/812,352Reply to Office action of September 03, 2021ultrasound transducer element and the fourth transducer element extends in the second direction (see annotated Fig. 5c below), a third boundary line between the fourth ultrasound transducer element and the fifth transducer element extends in the second direction (see annotated Fig. 5c bellow), wherein the first boundary line in the second direction is between 5the second boundary line in the second direction and the third boundary line in the second direction (see annotated Fig. 5c below, the misalignment of the arrays is shown).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton to incorporate the teachings of Stokes to provide first, second, and third boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

Regarding claim 10, Thornton teaches The ultrasound probe of claim 9, however fails to explicitly teach wherein the first boundary line of the first transducer array extending along the second direction different from the first direction is not aligned with the second boundary line of the second transducer array extending along the second direction, and the first 15boundary line of the first transducer array extending along the second direction is not aligned with the third boundary line of the second transducer array extending along the second direction, fourth ultrasound transducer element of the second transducer array is closest to the first ultrasound transducer element and the second ultrasound transducer element of 20the first transducer array.
Stokes, in the same field of endeavor, teaches wherein the first boundary line of the first transducer array extending along the second direction different from the first direction is not aligned with the second boundary line of the second transducer array extending along the second direction (see annotated Fig. 5c below), a second boundary line between the third 2Appl. No. 16/812,352Reply to Office action of September 03, 2021ultrasound transducer element and the fourth transducer element extends in the second direction (see annotated Fig. 5c below), and the first 15boundary line of the first transducer array extending along the second direction is not aligned with the third boundary line of the second transducer array extending along the second direction (see annotated Fig. 5c bellow), wherein the fourth ultrasound transducer element of the second transducer array is closest to the first ultrasound transducer element and the second ultrasound transducer element of 20the first transducer array.
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton to incorporate the teachings of Stokes to provide first, second, and third boundary lines that are misaligned. This modification will result in increasing the gain and the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

Regarding claim 11, Thornton teaches The ultrasound probe of claim 10, however fails to explicitly teach wherein a distance between the first boundary linePage 13 of 18the fo of the first ultrasound transducer element of the first transducer array and the second boundary linePage 13 of 18the fo of the second ultrasound transducer element of the second transducer array is associated with a length of the first ultrasound transducer element of the first transducer array in the first direction.

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    360
    592
    media_image1.png
    Greyscale

the increased gain and/or specific beam shapes provided by the misaligned arrays may be realized without substantially increasing the complexity and/or cost of the resulting ranging system, particularly as it relates to beamforming processing (paragraph 0137).

Regarding claim 13, Thornton teaches The ultrasound probe of claim 9, the first transducer array and the second transducer array are disposed on a curved surface of the substrate (para. 0063; “each of the transmit-receive transducer array 106 and receive-only transducer array 108 may be formed across a flat surface, a convex surface, or a concave surface. Arrays formed on curved surfaces may be curved in one dimension, or curved in two dimensions.”).

Regarding claim 14, Thornton he ultrasound probe of claim 9, further comprising:  a transmitting transducer array, configured to emit ultrasound signals (figure 1, element 106, para. 0060; transmit receive array).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US Pub No. 20180206826) in the view of Stokes (WO2018222556) and Call (US Pub No. 20130253325).

Regarding claim 5, Thornton teaches The ultrasound image system of claim 1, wherein the first transducer array is configured to convert the first ultrasound signal into a first electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal), the second transducer array is configured to convert the second ultrasound signal into a second electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal), and the processing circuit is configured to convert the first electrical signal into a first image signal (figure 1, element 122, para. 0068)l, convert the second electrical signal into a second image signal (figure 1, element 122, para. 0068).
However, Thornton in the view of Stokes fails to explicitly teach calculate a weighted average of the first image signal and the second image signal by applying a respective weighted factor to each of the first image signal and the second image signal to derive the ultrasound image signal.
Call, in the same field of endeavor, teaches calculate a weighted average of the first image signal and the second image signal by applying a respective weighted factor to each of the first image signal and the second image signal to derive the ultrasound image signal (para 0114, “multiplying the pixel intensity values from each contributing image layer by one or more corresponding weighting factors”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Stokes to incorporate the teachings of Call to provide weighted average and weighted factor. This 

Regarding claim 6, Thornton teaches The ultrasound image system of claim 5, further comprising: a third transducer array, adjacent to the second transducer array (figure 1, element 108c, para. 0060), wherein the second transducer array is disposed between the first transducer array and the third transducer array, the third transducer array is configured to receive a third ultrasound signal (figure 1, element 108c, para. 0060; third receive-only transducer array that is capable of receiving a third signal) and convert the third ultrasound signal into a third electrical signal (para. 0052; the transducer converts the ultrasound signal to electrical signal); 
However, Thornton in the view of Stokes fails to explicitly teach multiply first image signal with a first weighted factor to obtain a first weighted value, multiply the second image signal with a second weighted factor to obtain a second weighted value, multiply the third image signal with a third weighted factor to obtain a third weighted value, and calculate an average value of the first weighted value, the second weighted value and the third weighted value and determine the calculated average value as the ultrasound image signal, wherein the second weighted factor is greater than at least one of the first weighted factor and the third weighted factor.
Call, in the same field of endeavor, teaches multiply first image signal with a first weighted factor to obtain a first weighted value (paras. 0114 and 0123, “multiplying the pixel intensity values from each contributing image layer by one or more corresponding weighting 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Stokes to incorporate the teachings of Call to provide weighted average and weighted factor. This modification will result in increasing the effect of high quality view on a displayed pixel (paragraph 0114).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US Pub No. 20180206826) in the view of Stokes (WO2018222556) and Ishibashi (US Pub No. 20040122493).
Regarding claim 4, Thornton teaches The ultrasound image system of claim 3, however fails to explicitly teach further comprising: a first substrate, wherein the first transducer array is fixed disposed on the first substrate; and a second substrate, wherein the second transducer 
Ishibashi, in the same field of endeavor in the subject of ultrasound apparatus, teaches wherein the ultrasound probe further comprising a driving assembly and the substrate comprising (figure 4, elements, 51, and 52, para. 0051): a first substrate, wherein the first transducer array is fixed disposed on the first substrate (figure 4, element 51, para. 0051); and a second substrate, wherein the second transducer array is fixed disposed on the second substrate (figure 4, element 52, para. 0051); wherein the driving assembly is connected to the first substrate and the second substrate (figure 4, element 32, para. 0051), and configured to drive at least one of the first substrate and the second substrate to move (figure 4, element 32, para. 0051); wherein when the at least one of the first substrate and the second substrate is driven to move by the driving assembly (figure 4, element 32, para. 0051), the distance between first boundary line of the first transducer array and the second boundary line of the second transducer array is changed  (figure 4, element 32, para. 0051).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Stokes to incorporate the teachings of Ishibashi to provide a substrate and a driving assembly to move 

Regarding claim 12, Thornton teaches The ultrasound probe of claim 11, however fails to explicitly teach further comprising: a first substrate, wherein the first transducer array is fixed disposed on the first substrate; and a second substrate, wherein the second transducer array is fixed disposed on the second substrate; wherein the driving assembly is connected to the first substrate and the second substrate, and configured to drive at least one of the first substrate and the second substrate to move; wherein when the at least one of the first substrate and the second substrate is driven to move by the driving assembly, the distance between the leading edge of the first ultrasound transducer element of the first transducer array and the leading edge of the second ultrasound transducer element of the second transducer array is changed.
Ishibashi, in the same field of endeavor in the subject of ultrasound apparatus, teaches wherein the ultrasound probe further comprising a driving assembly and the substrate comprising (figure 4, elements, 51, and 52, para. 0051): a first substrate, wherein the first transducer array is fixed disposed on the first substrate (figure 4, element 51, para. 0051); and a second substrate, wherein the second transducer array is fixed disposed on the second substrate (figure 4, element 52, para. 0051); wherein the driving assembly is connected to the first substrate and the second substrate (figure 4, element 32, para. 0051), and configured to drive at least one of the first substrate and the second substrate to move (figure 4, element 32, para. 0051); wherein when the at least one of the first substrate and the second substrate is first boundary line of the first transducer array and the second boundary line of the second transducer array is changed  (figure 4, element 32, para. 0051).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Thornton in the view of Stokes to incorporate the teachings of Ishibashi to provide a substrate and a driving assembly to move the substrate. This modification will result in driving the elements to irradiate and receive strong ultrasonic wave (paragraph 0051).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The applicant argues that the pending application teaches that the first ultrasound array and the second ultrasound array are disposed on the same substrate. However, the broadest reasonable interpretation of the substrate includes a substrate comprising two substrates. In paragraphs 0027-0028, figure 4, and claims 4 and 12 of the present application disclose “first substrate and second substrate”. Therefore, the claims are claiming different substrates and not the same one. The prior art of Ishibashi teaches two different substrates, thus it reads on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Z.M.A./Patent Examiner, Art Unit 3793                 

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793